Appellant, as he had a right to do, defended upon two seemingly inconsistent grounds. He claimed, — and offered testimony to support the claim, — that he believed he had a right to carry a pistol because he was a collector. He offered the testimony of an officer who said he thought appellant had a right to carry a pistol, and that he had told appellant so. Appellant testified "I thought I was a traveler and a collector of money and was exempt under the law, — from what they told me, I did have a right to carry a pistol. I would not have carried the pistol had they not told me that I had this right. I did not intend to violate the law."
Appellant also testified that he had been out to a New Year celebration the night before, on which occasion he carried the pistol in question and joined other citizens in firing it and making hilarious noises. It seems that when the next day he started in his car to hunt for Leon Jackson, who owed him some money, — he discovered after he had gone part of the way that his pistol was in his car, and claiming he had no way to dispose of it, he carried it to where he found Jackson, who was the State's witness in making out its case, and who testified when appellant came to see him and he refused and was unable to pay appellant, the latter pulled a pistol and pointed it at him. *Page 310 
If we understand appellant, he lays no stress on his "Traveler's defense," but claims that a special charge, hereinafter further discussed, should have been given, and also that the State should have been required to elect between transactions, that is between the transaction testified to by the State witness Jackson, and the transaction testified to by appellant himself as of the night before. It seems to us that appellant's testimony regarding the carrying of any pistol the night before was offered by him only in explanation of how the pistol came to be in his car on the day and occasion in question. We do not understand from this record that the State asked for a conviction, or claimed in any way that appellant was guilty of carrying the pistol on New Year's eve, and there seems no need for any order requiring the State to elect between transactions in such case.
The charge above referred to and requested by appellant was as follows: "If you believe from the evidence that the pistol charged to have been carried by the defendant was in the car, and that the defendant did not know that said pistol was in the car at the time he drove off to find the prosecuting witness Leon Jackson, and that defendant when he did discover that said pistol was in the car, put it up under the seat, and did not then have a chance to dispose of it, and further that at the time and place the defendant did not intend to violate the law, or if you have a reasonable doubt thereof, you will acquit the defendant."
This does not present a correct proposition of law as applicable to the facts. One who with knowledge that he is in possession of or carrying a pistol, — may not go about his pleasure or business as he sees fit, and then when found in possession of such pistol claim exemption from punishment upon the proposition that after he left his home or office he discovered himself in possession of the pistol, and believed that he might thereafter lawfully carry it the rest of his intended trip or journey or day. The case of Miles v. State,108 S.W. 378, cited by appellant, is not in point. Miles put on a coat and while wearing it was arrested and searched and a pistol found in the pocket of the coat. Miles testified upon his trial that he did not know, till same was found by the officer, that the pistol was in said coat pocket. For refusal of the trial court to charge that if the jury believed, or had a reasonable doubt of the fact, that Miles did not know he had the pistol on his person prior to his arrest, they should acquit, — the case was reversed. This is a vastly different situation from the one here involved. *Page 311 
The case of Rees v. State, 263 S.W. 910, also cited, seems to have no application.
Appellant seems to contend upon principle that one may walk out of his yard and start down the street, and discover that he had a pistol in his overcoat pocket, and it being more convenient for him to go on to his office or place of business, or wherever he had started, than to go back home and dispose of the pistol without carrying it anywhere, he proceeds to go wherever he pleases, and then claim exemption from violating the law. Such we do not believe to be a correct understanding.
The motion for rehearing will be overruled.
Overruled.